Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims are originally presented having a filing date of April 12, 2019. Applicant’s claim for the benefit of provisional application 62/408,609 with the filing date of October 14, 2016 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “harness” in claims 1, 5, 15, 16, and 21 is used by the claim to mean “a rigid but collapsible portion of the apparatus that the operator can grasp,” while the accepted meaning is “a set of straps and fittings.” The term is indefinite because the specification does not clearly redefine the term. For purposes of the art rejection below, the examiner interprets “harness” to be defined by a frame structure of a walking stick. Additionally, any claim not specifically mentioned have been included based on their dependency.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellis (US Patent No. 9/770,382), further referred to as “Ellis”.

Regarding claim 1, Ellis anticipates A system comprising: a platform comprising a housing defining an interior space (see at least Ellis Col 15 Line 61-62: " The guided movement platform is indicated by reference numeral 10."), one or more wheels 

Regarding claim 15, Ellis anticipates An apparatus comprising: a wheel (see at least Ellis Col 27 Line 62-64: "The intelligent walking stick 64 is an elongate stick having a rolling spinnable wheel… at the distal end of the stick 64") an axle extending from at least one side of the wheel (see at least Ellis Col 27 Line 62-64: "The intelligent walking stick 64 is an elongate stick having a rolling spinnable wheel… at the distal end of the stick 64") a harness connected to the axle at a proximal end, the harness extending away from the axel toward a grip positioned at a distal end of the harness (see at least Ellis Col 27 Line 62-64: "The intelligent walking stick 64 is an elongate stick having a rolling spinnable wheel or sphere or other rolling object 146 at the distal end of the stick 64"), the grip configured to be grasped by an operator (see at least Ellis Col 29 Line 22: "the handle of the intelligent walking stick 64,"),  one or more sensors configured to sense information about the local environment (see at least Ellis Col .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis.

Regarding claim 2, Ellis remains as applied to claim 1. Ellis further teaches wherein one of said one or more messages is an audible message sent via a speaker (see at least Ellis Col 16 Line 22-24: " The user interface system 12 may include speakers 36 such that the pedestrian user interacts with the user interface system 12 by hearing."). While Ellis does not explicitly disclose speakers being used in the embodiment described in claim 1, it would have been obvious to one skilled in the art before the effective filing date to include speakers in the user interface of the guided movement platform (see at 

Regarding claim 3, Ellis remains as applied to claim 1. Ellis further teaches wherein one of said one or more messages is an audible message sent via a wireless connection to an interface device being worn by the operator (see at least Ellis Col 16-17 Line 65-11: "The cell phone system 14 may, if desired, be an interface between the pedestrian user and the other systems 12, 16, 18, 20, 22 and 24. ...The cell phone system 14 may include speakers 52 such that the pedestrian user interacts with the cell phone system 14 by hearing."). While Ellis does not explicitly disclose wireless audible messages being sent used in the embodiment described in claim 1, it would have been obvious to one skilled in the art before the effective filing date to include the cellphone system (see at least Col 15 lines 62-67)  located in the cane of figure 9 (see at least Col 14 lines 36-37), based on the motivation to clearly communicate messages to the user.

Regarding claim 4, Ellis remains as applied to claim 1. Ellis further teaches wherein the interface device being worn by the operator is one of a watch or a headset or an earpiece (see at least Ellis Col 27 Line 21-24: "transmitters to a hand-held 

Regarding claim 5, Ellis remains as applied to claim 1. Ellis further teaches wherein one of said one or more messages is a tactile message sent to a portion of the harness being touched by the operator (see at least Ellis Col 29 Line 16-18: "small repeated pulsations can be provided at certain times through the frame of the intelligent walking stick 64 as a warning"). While Ellis does not explicitly disclose sending tactile feedback as a message for an object in the path, Ellis does teach sending a warning via pulsations. It would have been obvious to someone skilled in the art before the effective fillings date to modify the pulsations of Ellis to be triggered 

Regarding claim 6, Ellis remains as applied to claim 1. Ellis further teaches a motor configured to rotate the one or more wheels under control of the processor (see at least Ellis Col 29 Line 5: "the motorized wheel 146 spins in universal directions"). While Ellis does not explicitly disclose that the wheel disclosed in figure 9, it would have been obvious to someone skilled in the art to substitute the wheel with a motorized wheel based on the motivation that the motorized wheel can guide the operator and both wheels have the same reference number.

Regarding claim 7, Ellis remains as applied to claim 1. Ellis further teaches wherein the processor is further configured to determine a route from a current location to a destination location (see at least Ellis Col 27 Line 4-5: "The GPS system 24, having GPS technology, enables the pedestrian user to create a path to walk or a route to travel."), and provide one or more messages to the operator to guide the operator from the current location to the destination location (see at least Ellis Col 3 Line 43-44: "GPS provides verbal and guided directions to desired destinations."). It would have been obvious to someone skilled in the art to combine 

Regarding claim 9, Ellis teaches A method comprising:… determining a walking route between a current location and the destination (see at least Ellis Col 27 Line 4-5: " The GPS system 24, having GPS technology, enables the pedestrian user to create a path to walk or a route to travel."), beginning the walking route and during the walking route: monitoring the current location to identify a route adjustment (see at least Ellis Col 10 Line 5-7: "GPS receiver provides its user with four main things: location, distance and directional information, tracking and route creation."), providing a notification of the route adjustment to a vision impaired person walking the walking route (see at least Ellis Col 3 Line 43-44: "GPS provides verbal and guided directions to desired destinations."), scanning a current environment of the walking route using one or more sensors (see at least Ellis Col 18 Line 46-51: " The radar system 14 includes radar and sensor-based systems that work in combination with and include: microwave radar 72, millimeter wave radar 74, laser radar 76, ultrasound 78, video image processing 80, infrared imaging 82, infrared illumination 84, ultraviolet 
Ellis does not explicitly teach receiving an input comprising a destination. However Ellis does teach targeting a “originally requested destination” after evading hazards (see at least Ellis Col 1 Line 54-56). It would have been obvious to someone skilled in the art to have an input to request a destination.

Regarding claim 10, Ellis remains as applied to claim 9. Ellis further teaches wherein the notification of the object in 
Ellis does not explicitly teach a notification comprising instructions however Ellis does teach warning, advising, or initiating the circumvention of obstacles and, in another embodiment, automatically initiates necessary changes in direction to circumvent a hazard. It would have been obvious to someone skilled in the art to make a simple substitution of advising, instead of initiating, a path to circumvent an obstacle.
Regarding claim 11,  Ellis remains as applied to claim 9. Ellis further teaches wherein the notification of the route adjustment comprises an audible message (see at least Ellis Col 12 Line 19-20: “GPS provides verbal and guided directions to the desired destinations”).

Regarding claim 12, Ellis remains as applied to claim 9. Ellis further teaches wherein the notification of the object in the walking route comprises an audible message (see at least Ellis Col 12 Line 4-5: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere.").

Regarding claim 13, Ellis remains as applied to claim 9. Ellis further teaches wherein the notification of the route adjustment comprises a tactile message (see at least Ellis Col 6 Line 15-18: "When the cane of the visually impaired moves too far from upright, but before reaching the sensed likelihood of falling, a pulsation is triggered in the handle of the walking stick").

Regarding claim 14, Ellis remains as applied to claim 9. Ellis further teaches wherein the notification of the object tin the walking route comprises a tactile message (see at least Ellis Col 6 Line 15-18: "When the cane of the visually impaired moves too far from upright, but before reaching the sensed likelihood of falling, a pulsation is triggered in the handle of the walking stick").

Regarding claim 16, Ellis remains as applied to claim 15. Ellis further teaches wherein one of said one or more messages is an audible message sent via a speaker connected to one of the harness or the grip (see at least Ellis Col 16 Line 22-24: " The user interface system 12 may include speakers 36 such that the pedestrian user interacts with the user interface system 12 by hearing."). While Ellis does not explicitly disclose speakers being used in the embodiment described in claim 15, it would 

Regarding claim 17, Ellis remains as applied to claim 15. Ellis further teaches wherein one of said one or more messages is an audible message sent via a wireless connection to an interface device being worn by the operator (see at least Ellis Col 16-17 Line 65-11: "The cell phone system 14 may, if desired, be an interface between the pedestrian user and the other systems 12, 16, 18, 20, 22 and 24. ...The cell phone system 14 may include speakers 52 such that the pedestrian user interacts with the cell phone system 14 by hearing."). While Ellis does not explicitly disclose wireless audible messages being sent used in the embodiment described in claim 15, it would have been obvious to one skilled in the art before the effective filing date to include the cellphone system (see at least Col 15 lines 62-67)  located in the cane of figure 9 (see at least Col 14 lines 36-37), based on the motivation to clearly communicate messages to the user.

Regarding claim 18, Ellis remains as applied to claim 17. Ellis further teaches wherein the interface device being worn by the operator is one of a watch or a headset or an earpiece (see at least Ellis Col 27 Line 21-24: "transmitters to a hand-held receiver that decodes the signal and delivers a voice message through a speaker or headset or through the user interface system 12 or cell phone system 14."). While Ellis does not disclose a watch or earpiece when disclosing the embodiment described in claim 15, it would have been obvious to one skilled in the art before the effective filing date to include use the wireless communication system of the guided movement platform (see at least Col 15 lines 62-67) to communicate with devices located on the individual (see at least Col 24 lines 11-13), based on the motivation to clearly communicate messages to the user.

Regarding claim 19, Ellis remains as applied to claim 15. Ellis further teaches wherein one of said one or more messages is a tactile message sent to the grip (see at least Ellis Col 29 Line 16-18: "small repeated pulsations can be provided at certain times through the frame of the intelligent walking stick 64 as a warning"). While Ellis does not explicitly disclose sending tactile feedback as a message for an object in the path, Ellis does teach sending a warning via pulsations. It 

Regarding claim 20, Ellis remains as applied to claim 15. Ellis further teaches further comprising a motor configured to rotate the wheel under control of the processor (see at least Ellis Col 29 Line 5: "the motorized wheel 146 spins in universal directions"). While Ellis does not explicitly disclose that the wheel disclosed in figure 9, it would have been obvious to someone skilled in the art to substitute the wheel with a motorized wheel based on the motivation that the motorized wheel can guide the operator and both wheels have the same reference number.

Regarding claim 21, Ellis remains as applied to claim 15. Ellis further teaches the processor is further configured to determine a walking route from a current location to a destination location (see at least Ellis Col 27 Line 4-5: " The GPS system 24, having GPS technology, enables the pedestrian user to create a path to walk or a route to travel."), and provide one or more messages to the operator to guide the operator from the current location to the destination location (see at least Ellis Col 3 Line 43-44: "GPS provides .

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis further in view of Hovlovitz (US Patent No. 5/570,814), further referred to as “Hovlovitz”.
Regarding claim 8, Ellis remains as applied to claim 1. Ellis further teaches the "cane should be able to stand upright when not in use," (see at least Col 14 line 3), but Ellis does not explicitly teach a structure for [a platform] further comprising a tilt preventer configured to balance the platform above the ground. However, Hovlovitz teaches in the field of lower frames supported by a wheel axel a structure to keep a device from tilting over (see at least Havlovitz Col 3 lines 8-11: “support stand 36 (see also FIG. 2) is shown extending from the underside of the hopper 12 to thereby support the hopper in an upright position"). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis with Hovlovitz to include a support stand based on the motivation to keep the object upright so it does not tilt over when not in use. 

Regarding claim 22, Ellis remains as applied to claim 19. Ellis further teaches the "cane should be able to stand upright when not in use," (see at least Col 14 line 3), but Ellis does not explicitly teach a structure or method to keep the cane upright. However, Halovitz teaches in the field of lower frames supported by a wheel axel a structure to keep a device from tilting over (see at least Havlovitz Col 3 lines 8-11: “support stand 36 (see also FIG. 2) is shown extending from the underside of the hopper 12 to thereby support the hopper in an upright position"). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis with Havlovitz to include a support stand based on the motivation to keep the object upright when not in use.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deschler (WO 2012/040703 teaches a greppable platform that can attach to a walking cane, monitor the environment, and provide notifications. Ellis (US Patent No. 5/973618) discloses an intelligent walking stick with a ball and socket at its tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663